AO 24SB (Rev. 11/16)    Judgment in a Criminal Case
                        Sheet 1




                                               United States District Court
                                                          District of Massachusetts

              UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                     V.


                       ISISY LUGO-GUERRERO,                                        Case Number: 1;            17 CR 10066       -IT      -     13
                                  Defendant.
                                                                                   USM Number:              00143138

                                                                                       Michael C. Bourbeau
                                                                                   Defendant's Attorney
THE DEFENDANT:

0 pleaded guilty to count(s)              1s


• pleaded nolo contendere to count(s)
   wliich was accepted by the court.
• was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                      Nature of Offense                                                          Offense Ended          Count

21 use § 846, 21 use              Conspiracy to Distribute and Possess with Intent to Distribute                  02/14/17                IS

§ 841(a)(1), & 21 use             Heroin, Fentanyl, and Cocaine
5 841(b)(1)(C)




        The defendant is sentenced as provided in pages 2 through                          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
• The defendant has been found not guilty on count(s)
 • Count(s)                                                          • are dismissed on the motion of the United States.

          It isordered thatthedefendant must notify theUnited States attorney for this district within 30days of any change of name, residence,
 ormailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. Ifordered topay restitution,
 the defendant must notify the courtand United States attomey of material changes in economic circumstances.
                                                                            3/6/2019
                                                                           Date of Imposition of Judgment




                                                                           Sf^Cture of Judge

                                                                                    The Honorable Indira Talwani
                                                                                    U.S. District Judge
                                                                           Name and Title of Judge



                                                                              ^/7 /^oi9
                                                                           Date    /           /
AO 245B (Rev. 11/16) Judgment in Criminal Case
                     Sheet 2 — Imprisonment
                                                                                                          Judgment — Page      ^       of
 DEFENDANT: 'SIS Y LUGO-GUERRERO, Defendant.
 CASE NUMBER:                 17 CR 10066              - IT     - 13

                                                                IMPRISONMENT

            Thedefendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:            24   month(s)




     •      The court makes the followingrecommendations to the Bureau of Prisons:
The court makes ajudicial recommendation that the defendant be designated toan institution commensurate with security that isas close as practicable to
Boston and where the Bureau ofPrisons can afford appropriate medical care for the defendant's documented medical needs. The court makes a further judicial
recommendation that the defendant participate inin a substance abuse treatment and inpsychological care for her mental health needs while inBureau of
Prisons' custody.


     Zl The defendant is remanded to the custody of the United States Marshal.

     •      The defendantshall surrenderto the United States Marshal for this district:
            •   at                                 •     a.m.     •    p.m.       on                                               .
            •   as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at theinstitution designated by theBureau of Prisons:
            •   before 2 p.m. on                                              •
            •   as notified by the United States Marshal.

            •   as notified by the Probation or Pretrial Services Office.


                                                                       RETURN

 I have executed this judgment as follows:




            Defendantdelivered on                                                           to

                                                       , with a certified copy of this judgment.



                                                                                                       UNITED STATES MARSHAL



                                                                              By
                                                                                                   DEPUTY UNITED STATES MARSHAL
AO 24SB (Rev. 11/16) Judgment in a Criminal Case
                       Sheet 3 — Supervised Release
                                                                                                          Judgment—Page   3   of
DEFENDANT:            ISIS Y LUGO-GUERRERO, Defendant.
CASE NUMBER:             1: 17 CR 10066               - IT - 13
                                                          SUPERVISED RELEASE

Upon release from imprisonment, you will beon supervised release for a term of:                             3 year(s)




                                                      MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possessa controlled substance.
3.      You must refrain from any unlawful use ofacontrolled substance. You must submit to one drug test within 15 days ofrelease from
      imprisonment and at least two periodic drug tests thereafter, asdetermined bythe court.
             • The above drug testing condition is suspended, based onthe court's determination that you
                   posea low riskof future substance abuse, (check ifapplicable)
4.       0 You must cooperate in the collection of DNA as directed bytheprobation officer, (check ifapplicable)
5.       • You must comply with the requirements ofthe Sex Offender Registration and Notification Act (42 U.S.C. § 16901, etseq,) as
           directed by the probation officer, the Bureau ofPrisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
6.       • You must participate inan approved program fordomestic violence, (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 3A — Supervised Release
                                                                                             Judgment—Page                 of

DEFENDANT: ISIS Y LUGO-GUERRERO, Defendant.
CASE NUMBER:               1: 17 CR 10066              - IT   - 13

                                       STANDARD CONDITIONS OF SUPERVISION
As part ofyour supervised release, you must comply with the following standard conditions ofsupervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed byprobation
officers to keep informed, report to the court about, and bring about improvements inyour conduct and condition.
1.   You must report tothe probation office in the federal judicial district where you are authorized toreside within 72 hours ofyour
     release from imprisonment, unless the probation officer instructs you toreport toa different probation office orwithin a different time
     frame.
2. After initially reporting tothe probation office, you will receive instructions from the court orthe probation officer about how and
   when you must report to the probation officer, and you must report to the probation officer asinstructed.
3. You must not knowingly leave the federal judicial district where you are authorized toreside without first getting permission from the
     court or the probation officer.
4.   You mustanswer truthfully the questions askedby yourprobation officer.
5. You must live ata place approved by the probation officer. Ifyou plan tochange where you live oranything about your living
   arrangements (such as the people you live with), you must notify the probation officer atleast 10 days before the change. Ifnotifying
   the probation officer in advance isnot possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming awareof a changeor expectedchange.
6. You must allow the probation officer tovisit you at any time atyour home orelsewhere, and you must permit the probation officer to
   take any items prohibited bythe conditions of your supervision that heor she observes inplain view.
7.   You must work full time (atleast 30 hours perweek) at a lawful type of employment, unless theprobation officer excuses you fi-om
     doing so. Ifyou do not have full-time employment you must try tofind full-time employment, unless the probation officer excuses
     you from doing so. Ifyou plan to change where you work oranything about your work (such as your position oryour job
     responsibilities), you must notify the probation officer atleast 10 days before the change. Ifnotifying the probation officer atleast 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becomingaware of a change or expectedchange.
8.   You must notcommunicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted ofa felony, you must not knowingly communicate orinteract with that person without first getting the permission ofthe
     probation officer.
9. Ifyou are arrested orquestioned bya law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, orhave access to a firearm, ammunition, destructive device, ordangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as nunchakus orlasers).
11. You must not act ormake any agreement with a law enforcement agency toactasa confidential human source or informant without
      first getting the permission of the court.
12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
    require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13. Youmust follow theinstructions of theprobation officer related to the conditions of supervision.



U.S. Probation Office Use Only
AU.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                  Date
AO 245B(Rcv. 11/16)   Judgment in a Criminal Case
                      Sheet 3D—Supervised Release
                                                                                              Judgment—Page   ^   of      '   ~
DEFENDANT*               ^ LUGO-GUERRERO, DGfondant.
CASE NUMBER;                           10066 - IT - 13
                                        SPECIAL CONDITIONS OF SUPERVISION
   1. You are prohibited from consuming any aicoholicbeverages.

   2. You must participate in a program for substance abuse counseiing as directed by the Probation Office, which program
   may inciude testing, not toexceed 104 drug tests peryear to determine whether you have reverted tothe use ofalcohol or
   drugs.

   3. You must participate in a mental health treatment program as directed bythe Probation Office.
   4. if subject toa final order ofdeportation, you must leave the United States and not return without prior permission ofthe
   Secretary of the Department of Homeland Security.

   5.You shall be required tocontribute tothe costsofevaluation, treatment, programming, and/or monitoring (see Special
   Condition # 2 and 3), based on the ability to pay or availability ofthird-party payment.
AO 245B (Rev. 11/16)    Judgment in a Criminal Case
                        Sheet 5 — Criminal Monetary Penalties
                                                                                                              Judgment— Page
 DEFENDANT: 'SIS Y LUGO-GUERRERO, Defendant.
 CASE NUMBER:
                                                 CRIMINAL MONETARY PENALTIES

        The defendant must paythe total criminal monetary penalties under the schedule of payments onSheet 6.

                         Assessment                  JVTA Assessment*                                               Restitution

 TOTALS              $ 100.00



 •      The determination of restitution is deferred until                        . An Amended Judgment in a Criminal Case(A0 24SC) will be entered
        after such determination.


 •      The defendant must make restitution (including community restitution) to the following payees inthe amount listed below.

        Ifthe defendant makes apartial payment, each payee shall receive an approximately proportionedpayment, unless specified otherwise in
        the oriority
        the priority order or percentage
                              percentage payment
                                         payment column
                                                 column below. However, pursuant to 18 u.S.C. § 3664(i), all nonfederal victims must be paid
        before the United States is paid.

 Name of Payee                                                             Total Loss**               Restitution Ordered         Priority or Percentage




                       jr'

  TOTALS                                                                   s                   0.00     s




 •       Restitutionamount ordered pursuant to plea agreement S

 •       The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date ofthe judgment, pursuant to 18 U.S.C. §3612(f). All ofthe payment options on Sheet 6may be subject
         to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 •       The court determined that the defendant does not have the ability topay interest and it isordered that:
         •    the interest requirement iswaived for the            •       fine    •   restitution.
         •    the interest requirement for the        •     fine       •       restitution ismodified asfollows:

     ** FindinSfoMh^to?^^^
  afler September 13, 1994, butbefore April 23, 1996.
                                                                   undS Chalifers 109A, 110, 1lOA, and 113A ofTitle 18 for offenses committed on or
AO 24SB (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments
                                                                                                               Judgment — Page              of

 DEFENDANT: ISIS Y LUGO-GUERRERO, Defendant.
 CASE NUMBER:               1: 17 CR 10066               - IT    - 13

                                                         SCHEDULE OF PAYMENTS

 Having assessed thedefendant's ability to pay, payment of thetotal criminal monetary penalties is due as follows:
 A     0    Lump sum payment of$           100.00                due immediately, balance due

            •     not later than                                     ,or
            •     in accordance with DC,             •    D,    •     E, or      • F below; or

 B    •     Payment tobegin immediately (may becombined with                  DC,         • D, or       DP below); or
 C     •    Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                            (e.g., months or years), to commence                        (e.g.. 30 or 60days) after the date of this judgment; or

 D     •    Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                            (e.g., months or years), to commence                        (e.g., 30or 60days) after releasefrom imprisonment to a
            term of supervision; or

 E     •    Payment during the term ofsupervised release will commence within                               (e.g.. 30or 60days) after release from
            imprisonment. The court will set the payment plan based on an assessment ofthe defendant's ability to pay atthat time; or
 F     •    Special instructions regarding the payment ofcriminal monetary penalties:




 Unless the court has expressly ordered otherwise, ifthisjudgment imposes imprisonment, payment ofcriminal monetary penalties isdue during
 the period ofimprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau ofPnsons Inmate
 Financial Responsibility Program, aremade to theclerk of thecourt.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 •     Joint and Several

       Defendant andCo-Defendant Names andCase Numbers (including defendant number). TotalAmount, JointandSeveral Amount,
       and corresponding payee, if appropriate.




 •     The defendant shall pay the cost of prosecution.

 •     The defendant shall pay the following court cost(s):

 •     The defendant shallforfeit the defendant's interest in the following property to the United States:



 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost ofprosecution and court costs.
